OFFICE   OF THE A’lTORNEY       GENERAL     OF TEXAS
                                   AUSTIN




Honorsblw Bert Ford, Administrator
Texas Liquor Oontrol Board
Austin, Texns
Dear sir:




             Your lettwr of Jo                         equwetlng the
opinion    of this    dapertment                        stated    therein
reach    a8 follower:

                                                       find   (I let-




                                              Xarrls    Oounty,
                                       IIopinion as to the
                                       areas referred to in

                            tlng to inoorporatw the rtcte-
                            8 latter, It i8 attewhwd hereto
                            of with rwquwmt that an
                             In armwer to the tallowing
                        nlng South Houston 8ohool Dir-
                        now Sohool Dlstrlat No, CS, and.
        Wwbrtwr Sohool Dlatrlot Ho. 10, in Barr18 Oountyt
             "1. Was the loo81 ogtlon wlwation whioh ~88
        held Owtobwr 9, 1912, In the thxww wboow dweoribed
        eohool dlwtriotw a valid looal Option llwotion?
Bon. Bert Ford, Page 2.


             *2.   Did thb Amendments or 1933 or 1935 to
     section     20 dr Artlole 16 of Texas Conrtltution
     efrwot the three above dwsorlbed sohool distrlots
     80 that they could not now be dwfinsd as *dry
     areas,* sinoo said rohool diatrlote were in faot
     “dry    areasen iron Ootobar 9, 1912 (date of Looal
     Option Xlwotion) to August 24, 19359
          "3.  Are the three eborw desorlbwtlaohool
     distriots *dry areas* as defined In Artlelw 666,
     swotlon 23 or Penal Code or Twxae?
           RI.   Should the sale of lntorlowting liquors
     within the desoribed llmlts of the threw atore-
     88id eohool dintrlotr (whioh rohool dlatrlots
     are dw8oribwd by meter and bounds in the Report
     of Election   made sad rwoordwd In Poltunw 0, at
     pcry 340, of the kSlnutw8of EleobJ.onof Harris
     County, Toxar), be prohibited, exoept In 80 far
     a8 it may 8ffwot the sale OS wine8 as 8aora;nsntsl
     purpo8er and alooholio rWsulant8 used a8 mwdlalne
     ln oaam of aotual siokness upon the presorlptfon,
     of a rwaer     praotloing phyaloianTR
          Artlolw 16, Swotion 20, of the Twxaa Conetltotlon
adopted at an wlwotian held August 11, 1891, and effeotlrr
Swptwxbwr 22, 1.891provider%
           "The LwgisLaturw ahall, at It8 firet aw8slon,
     wnaot a law whereby the qualified voter8   of any
     oounty, justiow*e   preolnot, town, oitJ (or suoh
     8ubditislon of a oounty aa may be designated by the
     Oowim~8s~ionwrs' oourt oi said oounty) may, by a ma-
     jority vote, ~deteminw.fro0 timw to time whether
     the se10 of latoxloatiug liquors ah811 be prohibited
     wlthls the prweorlbwd llmit8.w
            Pursuant to said Constitutional provision the State
I*girloture emoted the looal option stetutw8,         Artiolerr 6715-
F93Q of -the Revtiwu Uivil  Statute8   ot 1911, end a8 etatwd In
.$hebrief aooompenylng.your inquiry, the above quoted rewtion
86 of Artiolw   16 of the Texas Constitution     aud the above
Untionwd hrtlolw8 of t&w Rw~viewdOiril       Statute8    of 1011, were
~ii~full forow and effect when the loowl option eleotlos in
goa, Bert Ford, E&ire3.


,pstion wea held In 1912. Seotion 20 of Artlolw 16 of ttw
5t.wtwOonstitutiOn, supre, was never amended or ohangad until
Ray 24, 1910 whan t&w WntirW State o? Texas was proolaimwd dry
Under a Stats-wide wlwotion held i&y 24, 1919.
           Artiolw    5715 of the Revised Civil Stwtutar of 1911
prwlide8 in part1
         =Thw ~O%tid88iOZlWr~’ oourt or waoh Oounty in
     theState, whenever they deem It wxpwaiwnt, may
    order an wlwotion to bw held by the quSlf?iwd voters
    of said oounty, or any Oommla8ionwr'8 or jlletlow's
    prwotiot, or eohool dietriot, or any two or more o?
    allrSUOh pOliti&Sl SUbdiViSiOllPOf 8 OOUlltY,68 IllBy
    be designated by the wommiasIonwrs* ocurt of said
    oounty, to determine whether Or not the eaie o?
    intOXiORthg liquOr8 shall bW prohibited in suoh
    OOuUty, Or OO~i88iOnWr*8 Or jUStIOW'8 PX'WOitLOt,
    or rohOo1 dlstrlot, or any two or more of any SuWh
    politioal subditIslon8 Of euwh oounty, or In any
    torrnOr oity prorfded, It shall be the duty of
    88id 0048I  i(be+‘: oourt to order the wlwotion
    as 8forwsaid whwnwvwr petltionwd so to do by as
    many aa two hundred~and flity   voters in any ooun-
    ty, or ?i?ty rotwrs In any other politioal sub-
  : diriaion of'the county or aohool distrlat, an&
    it Shall be dw8ignrtwd by eaid ooUr0, or In any
    wlty or town, aa the ~aae may.bw. . . . -
           38    have oerwfully OoMidsred  Artiolw 6728,   Revised
5Iril Statutes     of 1911, whioh provibes In part1
          *At any thw withIn thirty days after the
     rws\llta? the wlewtioa has bwwn deolarwd, any
     qualliied voter of the oounty, justiow*s pe-
     OfnOt or SUbdiViSiOn O? SUOh OOUnty; or:any
     twwn or oity o? suoh oounty ia whioh suoh
     wlwotion ha8 been held, may OOnteSt the oity
     wlwotion in tha dietriot oourt o? the oounty
     In whloh auoh elwotlon has been held. . . .
     and provided, furthwr, that I? no Oonteat of
     said wleotion ie filed and proseouted in the
     mmner and within the timw provided above, it
     shall be oonolusIrwly pre8uRed that said wlwo-
     tion as held anb th8 reeult thereof dwolarwd,
     are in all rwspeotw valid and binding upon all
     OOUl'tS;provided, also that pending suwh ocm-
     teat the en?orowment of looal option law in
Ben. Bert Ford, Page QI


     such twrritorr shell not be muspwwlwd, end that
     all law8 end pert8 of law6 in wonfllot herewith be
     and the 8amw are hwrwby repealed."
              However, the Court of Criminal Appeals o? Texas iu
 xx Paste Hmey, 103 s. I:'.   1155 rmd Xx Pertw Banks, 103 S. w.
 ~136, oonstruing S. R~.B. No. 4lS, kots of the Twenty-Fifth
 &wglslature, which u(aa en Aot amending rirticlw3384 authori8-
 @g local option eleotlorw in school dietriot 88 subdivision8
 &$ the oounty and Artlole 402 of the Peiml Code of ll3QS (See
 Urwe of the Twenty-Eighth Legislature, pwgw 55, Chapter 40)
 the sale of liquor8 in eohool dlstrfote adopting loos1 wp-
 &ion was made penal, held that a eohool diotrirrtis not 8
.polltloal subdivieion 0s 8 county 0s like kind as those em-
mereted in the Constitution, and a loos1 option elwotlon
 held in a school distriot    was without authority of law end void.
 The above mentioned statute oons$Uwrwdby the Court of his&a-
 &P Appeal8 was.alnroetid~ntioal with Artlolw S71S, supra. Ww
 ~&VW railed to rind any we88 whwrw the appellate ~oourts or:,
 this 968tW have oon8truwd~Artlole 5713, supre, but;it i8~oUr
 e$iItionthat    what age said in Ex Pertw -WY, ‘acpra, with
 rwfwrenowto 8 aidler statute is equally appllcablw to Arti-
 slw S718, supre. Therefore, in enswwr to your first question,
 1% is our opinion that the local option wlwotion rhioh ~88
 held Ootobwr 9, 1912 in.thw three above described SOhOOl diS-.
 triote wee not a valid looal Option eieotioa and that suoh
 16wal option election held In the above dwaorlbwd soh8ol
 ~distriotswas without 8uthorlty of law and told.
          570here OOMtidWrWd the OLIBO Of B18inW VS. StStW, 139
6, V. (8) 792 wharw en attook was made upon the proowedingr of
8n elewtlon whereby Just%00 ~Preoinot l?umber 7 0s Dallas Qounty,
TWxas, wa8 voted dry in 1890. Judge Graves 0s the court 0s
Anal     Appeals of Tome said;
          -This wttaok cone8 too late. This attaok should
     here bwen medw withIn sixty days SitOr the taking wf-
     re0t 0s Yenetw Bill Ho. 31, Chapter VIII 0s the Denwral
     biV8 of the Thirtieth Legislature, First Called SWSSiOJl,
     page 447, whloh bwo8ms effeotive ninety dwyc after May
     14, 1907. Failing whloh, the law oonclusivwly presume8
     that the election as held and the result 88 therein
     dwolerwd are in sll respwota valid and~binding on the
     OOurtIS."
Bon. Bert   Ford,    Page 5.


            X0 do not think that thle aase 1s appllcabla    t,u the
quSStlonS intolved    in this opinion.    It is our further oplnlon
that Article    5728, supra, does not make valid the above mm-
tloned looal option aleotlon      In viaw of the holding of the
Gourh of Criminal Appeala in Xx Part0 Haney and Ex Parte Banks,
sup-a.
           The oaaa of Rookholt va. State,         126     S. :i'. (2) 4SS
holds that upon the repeal of the mnendment to              the Conatltutlon
(Saotion 20, Artiolo     16) prohibiting     the aale,      eto. of lntoxl-
sating liquor8    in this Stats restored       to eaoh     oounty or! sub-
dirleion  thereor   lte rormar status     rolatlte    to    prohibiting
the eala of intoxloating     liquors    a@ it axistad       barora the
aUoptlon of the Conetitutional       amen&nenent.
             The ease of Stephens ‘16. State,     133 S. W, (2) 130
 holds that all areas that were bry by virtue        of loo81 option
 $Matlon prior to ths adoption      of the Conatltutlon,     Artlole
 &6 Sootlon 20, ln 1010 wore expressly      rtwtored   to rush statur
.by the amendamnt of 1935, and the Laglslatare        had a rl(@t to
 prosoribo  a penalty iOr violation    thereof,   WhlOh it did in the
 Texas Liquor Oontrol Aot.
            AI) Itis our opinion that the local   option eleatlon
hb$d Ootober   9, 1912 ln tha three above desorlbod    sohool dis-
trlots was an lm~lld loaal option eleotlon,      we do not think
thet tha amendment of 193s or 1933 to %otlon      20 of Artlola
16 0i the Texas Constitution    made said SOhOOl dlatrlota    dry
armas beoausa said dlatrlota ware not dry area8 by virtue
oi a legal  looal option eleotlon   prior to theea amendmontr.
Therefore,  your reoond queotion la answered in tha negative.
            hrtiola    666-23 of Vernon’8 Annotated Penal Oode
dbflnes   Ary  areaa.     St Is our opinion that the eboVe Be-
rorlbsd   school dietrlat~ are not dry araaa aa defined by aaid
Amlola    666-25.     This answera rour third qUaIiblOn.
            With referanoe    to your fourth queetioa      and in rlew or
the above oited authorltte,a~and       feat@, it 1s our opinion that
the aale OS lntorloatlng      liquor8    oannot be legally   prohibited
wlthln the liDlit    of the three named sohool dlatriota,         on tha
proponltlon   that euoh dietrlote      were “dry araasW by virtue       of
raid
 .-_  looal  option  aleotlon     mntloned     above.
                                           Yours very Wuly